Citation Nr: 0826954	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
December 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his left knee during 
basic training while performing "duck walks" (the veteran 
explained that this was an exercise in which you bent your 
knees, squatted down, and walked around with some jumping 
mixed in.  The veteran indicates that he felt something give 
in his left knee but continued performing the drill.  He 
reports that his knee later started to bother him testified 
that he sought medical treatment several days later.  The 
veteran recalls being treated two or three times while in 
basic training, but the doctors simply told him to stay off 
of it.  

The veteran was on active duty for less than four months 
prior to being discharged from service under honorable 
conditions.  He testified that following basic training he 
was told that he could either be assigned as a truck driver 
or be discharged, but he stated that he was refused a medical 
discharge.  In addition, the veteran states that he has had a 
continuity of left knee problems since that time.

The veteran's service medical records are missing and the 
National Personnel Records Center (NPRC) has indicated that 
they were destroyed in the 1973 fire at the St. Louis, 
Missouri, Records Center.  Further, in January 2005, the RO 
issued a formal decision finding that the veteran's service 
medical records were not available.  Given the absence of 
such records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

Several records were obtained from the veteran's unit, which 
show that the veteran was excused from duty on six different 
days in September 1952.  He testified that he was excused on 
account of his left knee, although no such designation 
appears in the unit records.

The veteran reports that within a year of being discharged he 
went to see his family physician, although he denies 
receiving much treatment other than advice to take it easy on 
the knee.  Unfortunately, the doctor has been deceased for 
more than three decades and the veteran did not believe any 
records are available.  The veteran did not report seeing any 
other private doctors for his left knee.  

VA treatment records show that the veteran has been seeking 
care for his left knee since about 1998.  X-rays of the left 
knee show minor patellofemoral degenerative joint disease in 
July 1998, unremarkable knees in October 2001, slight 
narrowing of the medial joint compartment in March 2003, and 
moderate narrowing of the medial joint compartment in 
December 2003.  In December 2002, he sought treatment 
complaining of knee pain; and it was noted that the veteran 
had no history of strain or injury with regard to his left 
knee.  In March 2003 the veteran was given a steroid 
injection in his left knee.  In April 2004, the veteran was 
diagnosed with severe degenerative joint disease in the left 
knee.  VA treatment records also show that the veteran worked 
as a carpenter for many years following service.

To date, VA has not afforded the veteran an examination or 
solicited an opinion as to the likelihood that his current 
left knee disability had its onset or is otherwise related to 
service.  The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the interest of fulfilling the duty to 
assist, the veteran should be scheduled for an orthopedic 
examination to obtain an opinion as to whether he has a left 
knee disability; and, if so, whether the disability was 
either caused by or began during the veteran's military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate VA 
examination to determine the onset and/or 
etiology of any left knee disability found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  The examiner should perform any 
tests necessary and should then diagnose 
any left knee disability found to be 
present (to possibly include arthritis).  
As to each current diagnosis, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent or 
greater) that the disability either was 
caused by or began during the veteran's 
roughly three months on active duty.  In 
offering an assessment, the examiner must 
specifically comment on the veteran's 
report of having a continuity of left knee 
problems since service.  Any opinion 
should be supported by a complete 
rationale and be set forth in a legible 
report.

2.  If the benefit sought on appeal is not 
granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

